When we met here in
the General Assembly last year, it was against the
backdrop of the terrible and devastating attack on the
United Nations headquarters in Baghdad. This year we
are meeting after a number of terrorist attacks, most
recently the gruesome terrorist attack on children on
their very first day of school in Beslan, Russia.
Terrorism is not a new threat. But the scale and
brutality of recent terrorist operations have altered our
lives and our thinking and forced us to take new
measures to protect ourselves against this threat.
Terrorism can strike anywhere and at any time.
Terrorism is a threat to our security; it creates fear and
want, and severely hampers economic and social
development. No cause, however legitimate, can justify
acts of terrorism.
The fight against terrorism must continue to be a
top priority for the United Nations and the world
community. We must act in accordance with
international law and human rights. Democratic values
and the rule of law are our strongest cards in the fight
against terror.
We, the Members of the United Nations, have a
responsibility to make the Organization robust enough
to address the many tasks we have assigned it. The
challenges are many. Unified efforts are needed to
bring peace and stability to Iraq. Security Council
resolution 1546 (2004) stresses that the international
community must help the new Iraqi Government in its
current effort to create a better future. However,
functional national democracies and constitutional
institutions are not created by United Nations
resolutions. In Iraq, they can be created only by the
Iraqis themselves. The international community and
the United Nations can, and should, facilitate and assist
in this process, provided that the necessary security is
ensured. Our Government fully supports the efforts of
the Special Representative of the Secretary-General,
Ashraf Qazi, and his team of dedicated women and
men.
Afghanistan is at a critical juncture. More than
1,000 people, both Afghans and internationals, have
been killed there so far this year. Reconstruction efforts
and efforts to provide humanitarian assistance to the
most vulnerable are being hampered. Development
activities are key elements in ensuring stability and
security. Without security there will be no progress,
and without progress there will be no security. There is
a continued need for international security forces. The
political process leading to elections is another
essential requirement for stability. The United Nations
must continue to play an important role.
22

While the world is waiting for a political solution
to the conflict between Israel and the Palestinians, the
situation continues to worsen. The construction of the
separation barrier and the expansion of settlements are
serious threats to the two-State solution.
The Israeli plan to withdraw from Gaza and four
settlements in the West Bank could be a step in the
right direction if it is implemented in accordance with
the road map and Security Council resolutions, and in
keeping with the vision of a two-State solution.
A viable and well-functioning Palestinian
Authority is critical to a peaceful solution to the
conflict. The Palestinian leaders themselves must
contribute by implementing reforms as set out in the
road map. The Palestinian Authority has a clear
responsibility to fight Palestinian terrorism.
In my capacity as Chairman of the Ad Hoc
Liaison Committee for Assistance to the Palestinian
People, I am encouraged by the many statements that I
have heard to the effect that the international
community stands ready to assist in the implementation
of the planned withdrawal. However, key issues must
be addressed. Most importantly, withdrawal from Gaza
must be carried out in a way that is conducive to the
normalization of the Palestinian economy.
Norway, together with other partners in the Ad
Hoc Liaison Committee, will host a donor conference
before the end of the year. I appeal to the States
Members of the United Nations to support the
Palestinian Authority.
In Darfur we are facing another crisis, which is
first and foremost a question of the safety and security
of the civilian population, humanitarian access and the
provision of food, medicine and shelter. The concern of
the international community was expressed in Security
Council resolution 1564 (2004), adopted on Saturday.
All armed groups must cease the violence. The
Norwegian Government expects the Sudanese
authorities to fully comply with Security Council
resolutions.
The Darfur crisis makes it even more important to
continue the Naivasha peace process. A comprehensive
peace agreement for southern Sudan will lay the
foundation for a national solution to the political issues
in Darfur. We welcome the decision to resume the talks
between the Government of the Sudan and the Sudan
People’s Liberation Army in Kenya. We urge them to
work without delay to conclude a comprehensive peace
agreement.
Targeting humanitarian personnel in conflict
areas is absolutely unacceptable. Such acts of violence
constitute grave breaches of international humanitarian
law. We are being forced to rethink our approach to
security. It is important, however, to avoid a situation
where overly strict security measures prevent the
United Nations from acting effectively on the ground.
Such rules might further distance the civilian
population and therefore result in a loss of legitimacy
and local support.
Providing security for United Nations personnel
is not without costs. When we ask the United Nations
to carry out difficult tasks in unsafe environments, we
must also be willing to cover the expenses involved.
We look forward to the Secretary-General’s
recommendations on the basis of the report of the
High-level Panel on Threats, Challenges and Change.
That report will come at a crucial point in time for the
United Nations. The United Nations needs to take
earlier and more coordinated action as threats to peace
and security emerge. Such action also needs to be
sustained in a coordinated and effective fashion.
We agree that our collective security system
needs reform. Such reform must include, among other
issues, the sensitive question of Security Council
enlargement. We hope that a broad set of concrete
recommendations by the High-level Panel will enable
us to agree on measures to better meet current and new
threats and challenges. The Panel should take care to
ensure that both hard and soft security issues are
addressed, as well as the linkages between them.
Member States have the responsibility to ensure that
the Secretary-General’s recommendations, based on the
report of the Panel, are actively followed up.
The resolution of armed conflicts is not solely the
province of the United Nations. Regional organizations
also have significant contributions to make — and their
capacities should be strengthened. The United Nations
is indispensable in delivering legitimacy. Regional
organizations, with their local knowledge, are well
placed to meet challenges on the ground. Yet the
institutional mechanisms for ensuring effective
partnership and real burden-sharing between the United
Nations and regional organizations are not in place.
This situation must be rectified.
23

A case in point is the involvement of the African
Union (AU) in Sudan. Norway welcomes the response
to the Darfur crisis by the AU and its member States.
The AU mission must be enhanced both by becoming
more pro-active and by increasing the number of
participants. Norway has supported the AU and the
United Nations in providing security and humanitarian
relief in Darfur. We stand ready to continue to support
those efforts.
I believe that strengthening Africa’s capacity for
peacekeeping and peace-building is essential if we are
to deal with the challenges that United Nations
peacekeeping is facing. For nearly ten years, Norway
has contributed to peacekeeping through our Training
for Peace in Southern Africa Programme. We plan to
expand that programme to West Africa.
It is uplifting to see the progress being made in
many African countries. We applaud the basic
principles and political priorities being addressed by
the New Partnership for Africa’s Development and
welcome last week’s inauguration of the Pan-African
Parliament. This strengthening of the political
dimension of regional cooperation testifies to the
dedication of African leaders and holds promise of an
even more active and efficient role for the AU in the
years to come.
Without economic growth there will be no
improvement in welfare and wealth distribution, and
little hope of peace and security. International trade
may be an important engine for creating growth and
welfare. However, this will not happen by itself. A
sound basis for growth and welfare that benefits all
countries can be created only by means of fair trade
rules developed through international cooperation. In
this respect, the World Trade Organization framework
agreement reached in Geneva in July is a milestone.
We avoided any deadlock or setback, and now we can
renew our efforts to achieve substantial progress on the
Doha Development Agenda. I noted that in his speech,
President Lula da Silva said that “If successful, the
Doha Round could lift more than 500 million people
out of poverty”. This certainly shows the opportunities
of globalization. However, ensuring that economic
growth actually improves the livelihoods of ordinary
people requires adequate domestic policies.
In an ever more globalized world, we need
forums to develop the international guidelines
necessary to facilitate cooperation. However, we all
need to do our part. It has been 10 years since the
United Nations Framework Convention on Climate
Change entered into force. More than 120 countries
have ratified the Kyoto Protocol, and we are now
awaiting the ratification that will allow it to enter into
force. I welcome the news that Russia is seriously
considering the ratification of the Protocol, but I regret
that some countries have not yet been willing to join
forces in facing one of the most serious global
challenges of our time.
Fulfilling the requirements of the Kyoto Protocol
is a first step towards coming to grips with the
challenge of climate change. The entire international
community, and notably the largest emitters, must
make a much more ambitious commitment in this field;
we have no time to lose. In the Arctic region we are
already experiencing the effects of climate change as
seen in a temperature rise that is substantially greater
than the global average.
Next year we will take stock of developments
since the Millennium Declaration was adopted. This is
an opportunity to review progress and, where
necessary, intensify efforts to fulfil our commitment to
reducing poverty and achieving development. True
gender equality and education for all stand out as
crucial in this regard. The Summit in 2005 should also
focus on international efforts to promote peace-
building, reconciliation, global security and respect for
human rights. We must take decisive steps during the
next General Assembly to meet development targets
and create a safer and more peaceful world.
The United Nations is indispensable as our most
universal and representative organization. Norway has
devoted a great deal of effort to building the
multilateral system. We are proud of our political and
financial contributions to the United Nations system.
We are eager to see the United Nations strengthened
and reshaped, so that it can remain our most important
instrument for addressing global challenges. Norway
remains committed to supporting the United Nations in
meeting those challenges.